 1                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   BRIAN WHITAKER,                           CV 20-367 PA (AFMx)

12               Plaintiff,                    JUDGMENT
13         v.
14   PEET’S COFFEE, INC., et al.,
15               Defendants.
16
17
18         Pursuant to the Court’s February 28, 2020 Minute Order, IT IS HEREBY
19   ORDERED, ADJUDGED, AND DECREED that this action is dismissed without prejudice.
20         IT IS SO ORDERED.
21
22
23   DATED: February 29, 2020                     _________________________________
                                                             Percy Anderson
24                                                  UNITED STATES DISTRICT JUDGE
25
26
27
28
